  Case 18-26419         Doc 38   Filed 10/11/18 Entered 10/11/18 13:38:27          Desc Main
                                   Document     Page 1 of 2




Dated: October 10, 2018
The following is SO ORDERED:


                                                  ________________________________________
                                                               Paulette J. Delk
                                                     UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TENNESSEE

In re: Ukida Jeffery,                                              Case No. 18-26419-PJD
       Debtor                                                      Chapter 13


    ORDER GRANTING DEBTOR’S MOTION TO REINSTATE BANKRUPTCY CASE

       This matter was set based upon the Debtor’s Motion to Reinstate this Chapter 13 Case.

After notice and opportunity to be heard, there being no objection, the Court finds the motion to

be proper and the Chapter 13 case shall be reinstated and if necessary the 11 U.S.C. 341 First

Meeting of Creditors and confirmation hearing date shall be reset by the Court Clerk.



Approved:

/s/ B. David Sweeney
P.O. Box 341698
Bartlett TN 38184
(901) 386-3662
BPR 12821


_______________________
/s/ George W. Stevenson
Chapter 13 Trustee
    Case 18-26419     Doc 38   Filed 10/11/18 Entered 10/11/18 13:38:27   Desc Main
                                 Document     Page 2 of 2


 


                               CERTIFICATE OF MAILING

cc Debtor
cc Debtor’s Attorney
cc Case Trustee
cc All entries on Matrix
